  Case 1:18-cr-00504-ARR Document 14 Filed 10/29/18 Page 1 of 6 PageID #: 31




 125 Park Avenue, 7th Floor                                                Henry E. Mazurek
 New York, NY 10017                                                                  Partner
 Telephone (212) 655-3500                                                  Direct (212) 655-3594
                                                                             Fax (646) 539-3694
 Facsimile (212) 655-3535                                                       hem@msf-law.com
 www.meisterseelig.com

                                      October 29, 2018
By ECF and Federal Express
Hon. Allyne R. Ross
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Yehuda Belsky, 18 Cr. 504 (ARR)

Dear Judge Ross:

        We are writing on behalf of defendant Yehuda Belsky in support of his application to
modify his conditions of pretrial release. Mr. Belsky is charged in a three-count Indictment,
alleging violations of: (1) mail fraud (18 U.S.C. § 1341); (2) failure to register as a Commodity
Trading Advisor (7 U.S.C. §§ 6m(1) and 13(a)(5)); and (3) misappropriation of customer funds
(7 U.S.C. § 13(a)(1)). These allegations arise out of claims that Mr. Belsky made
misrepresentations in the solicitation and use of funds from putative “investors,” and instead
used such funds “he received to margin, guarantee and secure the trades and contracts of one or
more customers,” (Indict., ¶ 22), for his own personal use and profits. Also, the indictment
alleges that Mr. Belsky traded in options contracts without being registered as required by
federal regulations and the relevant regulator, the Commodity Futures Trading Commission
(“CFTC”), and for intentionally misappropriating customer funds without being registered as a
commodity trading advisor.
                               Background and Procedural History
        Mr. Belsky was arrested and presented for arraignment on these charges on September
26, 2016. At the presentment, Pretrial Services initially recommended a condition of pretrial
release to include no computer usage at all by Mr. Belsky while on bail. After conferring, the
parties jointly agreed this condition was overbroad to conform to the statutory requirements of
the Bail Reform Act, codified at 18 U.S.C. § 3142(c). Instead, the government proposed that the
condition should include electronic monitoring by Pretrial Services of all of Mr. Belsky’s
personal devices that have the capacity of connecting to the Internet. Pretrial Services would
  Case 1:18-cr-00504-ARR Document 14 Filed 10/29/18 Page 2 of 6 PageID #: 32
Hon. Allyne Ross
October 29, 2018
Page 2 of 6


utilize certain proprietary computer monitoring software to enforce this condition. This
condition was imposed by Magistrate Judge Steven Tiscione to secure Mr. Belsky’s release. See
Order Setting Conditions of Release and Appearance Bond, 18 Cr. 504 (ARR), ECF Doc. 8
(attached at Ex. A) (“No use of computers or internet access without monitoring software”).
        At the time this condition was initially imposed, little details were disclosed regarding the
application of the computer monitoring software. Since that time, we have learned that the
monitoring software is incredibly comprehensive. The software implemented by Pretrial
Services is called “RemoteCOM.” See http://remote-com.com. A cursory review of
RemoteCOM’s website indicates that it was created to track a user’s written material,
communications, websites visited, or “chat rooms” engaged by the user. Primarily, it was
established to monitor sex offenders’ conduct on the web. See e.g., “RemoteCOM User
Agreement,” at Exhibit B. This monitoring software records the total computer or internet usage
by the defendant by capturing the keystrokes he enters on the computing device and taking a
virtual video of all the typed content, search content, and any programs or sites visited by the
monitored device. See e.g., United States v. Lifshitz, 369 F.3d 173, 191 n. 10 (2d Cir. 2014)
(describing monitoring software called “keystroke” monitoring which records not just
defendants’ website history, but also which programs they use, memos they write, e-mails they
send – “in short, every keystroke”).
        The RemoteCOM software employed by Pretrial Services records everything Mr. Belsky
does on the monitored device, including but not limited to: websites visited, software programs
accessed, all text and e-mail communications, and, in essence, records any personal thought Mr.
Belsky reduces to writing on his computer devices – even if they are totally unrelated to the
charged offense conduct. Some of the unrelated content that the government is authorized to
access includes issues concerning his minor children or wife; medical illnesses or conditions;
family private affairs; and even attorney-client communications. Nothing that Mr. Belsky
records on his phone, computer, personal assistant, or even smart-TV would be kept private
under this overbroad monitoring. In today’s world, when almost every activity or
correspondence includes a computing device, this condition is unconstitutionally overbroad --
even for a defendant on pretrial release.
        For the following reasons, the RemoteCOM monitoring is impermissibly overbroad
violating Mr. Belsky’s First, Fourth and Fifth Amendment rights and the limiting principles and
mandates of the Bail Reform Act. Therefore, this condition should be vacated.
  Case 1:18-cr-00504-ARR Document 14 Filed 10/29/18 Page 3 of 6 PageID #: 33
Hon. Allyne Ross
October 29, 2018
Page 3 of 6


                                              Argument
                The Computer Monitoring Condition of Pretrial Release is
                Overbroad and Not Narrowly Tailored to Meet the Statutory
                Requirements of the Bail Reform Act and Violates Mr. Belsky’s
                First, Fourth and Fifth Amendment Rights
        The Bail Reform Act of 1984, 18 U.S.C § 3141 et seq., authorizes federal courts to place
restraints on a defendant’s liberty while criminal charges are pending. All questions with respect
to Mr. Belsky’s release must be examined under this statutory rubric. Though all federal
defendants are presumed innocent, courts are authorized to detain a defendant prior to trial if, after
a hearing, a “judicial officer finds that no conditions or combination of conditions will reasonably
assure the appearance of the person and the safety of any other person and the community.” 18
U.S.C. § 3142(e). Where, as here, the defendant is released pending trial, the court has a duty to
select the “least restrictive further condition, or combination of conditions, that . . . will reasonably
assure the appearance of the person and the safety of any other person and the community.” 18
U.S.C. § 3142(c)(1)(B) (emphasis added); see also United States v. Salerno, 481 U.S. 739, 750-51
(1987) (upholding the constitutionality of a bail system where pretrial defendants could be detained
only if the need to detain them was demonstrated on an individualized basis”).
       In making an individualized bail determination, courts may consider many factors,
including the nature and circumstances of the offense; the weight of the evidence; the history and
characteristics of the defendant; and the nature and seriousness of the danger to any person or the
community. 18 U.S.C. § 3142(g).
         The limited question posed by this motion to modify Mr. Belsky’s conditions of release is
whether requiring him to provide access to the government, through the attachment of
RemoteCOM computer monitoring software to his personal electronic devices, of all of the content
of his writings on those devices and search histories and actions taken on the Internet – is the least
restrictive condition necessary to reasonably assure the safety of any other person and the
community. Id. § 3142(c)(1)(B).
         The government cannot show that this exhaustive computer monitoring is the “least
restrictive condition” to reasonably assure the safety of other persons from being defrauded by Mr.
Belsky in the future. See United States v. Lifshitz, 369 F.3d at 189-93 (reviewing application of
computer monitoring software as condition of probation, including balancing government’s
interest with defendant’s remaining expectation of privacy and scope and efficacy of condition).
        Presumably, the government and Pretrial Services view this monitoring condition as
necessary to prevent Mr. Belsky from soliciting and receiving funds from others for the purpose
of making investments for which he is not licensed, such as commodities, futures and options
trading. The imposed condition of monitoring his entire computer usage, however, is not
reasonably related to this objective, and certainly not the least restrictive condition to accomplish
it.
      First, any defrauding of investors can occur without Mr. Belsky’s use of a personal
computing device. The same conduct can be completed using other people’s computers, or without
  Case 1:18-cr-00504-ARR Document 14 Filed 10/29/18 Page 4 of 6 PageID #: 34
Hon. Allyne Ross
October 29, 2018
Page 4 of 6


computer usage at all, by, for example, phoning in investments on trading exchanges. In fact, the
most critical aspect of the alleged offense conduct – purported misrepresentations to solicit
investments – can, and often is, effectuated without the use of a computer at all. Thus, the
recommended condition is not narrowly tailored, or the least restrictive condition, to address the
real harm sought to be avoided here. It also has very limited efficacy. See Lifshitz, 369 F.3d at 192
(finding that “the efficacy of the monitoring condition is not pellucidly clear. It is well known that
experienced computer users are quite resourceful in circumventing the software employed, and
federal officials have even publicly remarked upon this fact.”). Indeed, even if a defendant were
monitored under this condition, there are innumerable computer services venues (e.g., Staples,
Office Depot, UPS, Kinko’s, etc.), which could be visited to accomplish the same conduct sought
to be prevented by the personal monitoring imposed here.
          Second, the scope of the RemoteCOM monitoring is vastly overbroad. As stated above, it
is a “keystroke” monitoring system that captures everything the defendant does on the device. In
Lifshitz, the Second Circuit reviewed this same form of monitoring as a condition for a convicted
probationer. In that case, the Second Circuit vacated the monitoring condition and remanded
proceedings for further review by the district court, citing its concerns that the “scope of the
monitoring may [ ] be overbroad, and it is not clear from the record as it stands whether or not
monitoring is sufficiently effective to justify its implementation.” 369 F.3d at 193 and n. 11. The
Second Circuit noted the difference between the use of “filtering” software, aimed only at certain
content or websites, and “monitoring” software, which “investigat[es] all of a probationer’s
computer-based activities, including those performed locally without connection to the Internet or
any network – such as [defendant’s] word processing activities or the financial accounting for his
. . . business.” Id. at 191. The Lifshitz Court was concerned that the latter “continuous” monitoring
was more akin to an unauthorized general search in violation of the probationer’s Fourth
Amendment rights and “might be more like searching his diary or inspecting his closets than it is
like the highly targeted diagnosis accomplished by drug testing.” Id. at 191-92. See e.g., United
States v. Jenkins, 854 F.3d 181, 195 (2d Cir. 2017) (reversing special condition of supervised
release requiring the defendant “notify his prospective employer of the nature of his conviction
and the fact that his conviction was facilitated by the use of a computer” if the employment
involved a computer; holding that the relationship between the restriction and the offense was not
a “reasonably direct relationship”); United States v. Lombardi, 7727 Fed. Appx. 18 (March 22,
2018) (reversing condition of supervised release authorizing Probation to monitor any computer
accessible to defendant to ascertain his compliance with other supervised release conditions as not
reasonably necessary to protect the public and as being excessively harsh or inexplicably punitive).
         Here, Mr. Belsky’s liberty and Fourth Amendment interests are broader than those
analyzed by the Second Circuit in Lifshitz. Mr. Belsky still enjoys the presumption of innocence
and any condition imposed under the Bail Reform Act must be narrowly tailored and be the least
restrictive condition necessary to reasonably assure the safety of others. 18 U.S.C. § 3142(c). The
government has offered no evidence to show how the “keystroke” monitoring applied here is the
least restrictive and necessary condition to protect persons who might do investment business with
Mr. Belsky. Indeed, Mr. Belsky already is subject to the standard condition, which prohibits him
from committing any Federal, State or local crime while on pretrial release. If he were found to
  Case 1:18-cr-00504-ARR Document 14 Filed 10/29/18 Page 5 of 6 PageID #: 35
Hon. Allyne Ross
October 29, 2018
Page 5 of 6


commit any financial crime while on bail, he would be in violation of this condition and subject to
immediate detention and forfeiture of his bond.
        Another condition of Mr. Belsky’s bond prevents him from contacting any of the persons
identified by the government as having done investment business with him, as alleged in the
Indictment. This condition is narrowly tailored to the purpose of protecting these individuals’
future safety. Adding an unfocused computer monitoring condition as proposed and applied here
is not the least restrictive condition to accomplish the perceived goal of safety of others. For
example, the government did not seek to put a GPS-tracking device on Mr. Belsky to monitor his
movement to assure the Court that he is not traveling to a place where his alleged victims are. It
did not do so because this condition would be overly restrictive under the Bail Reform Act and
would be an undue deprivation of Mr. Belsky’s liberty. See United States v. Peterson, 248 F.3d
79, 83 (2d Cir. 2001) (per curiam) (“Although a defendant might use the telephone to commit
fraud, this would not justify a condition of probation that includes an absolute bar on the use of
telephones.”). Likewise, here, imposing continuous monitoring of all of Mr. Belsky’s conduct on
a computer is similarly overbroad and not the least restrictive condition necessary to reasonably
assure he commits no future financial crime. Indeed, if the Court were to accept the government’s
position that this condition satisfies the Bail Reform Act’s specific limitation to the least restrictive
conditions necessary, this monitoring program could be implemented under the same justification
on any defendant charged with a financial crime.
        Third, the Second Circuit has provided this Court with some direction on a less restrictive
monitoring condition. In Lifshitz, the Court describes another monitoring possibility through the
records of a computer user’s Internet Service Provider (“ISP”). An ISP records a user’s Internet
website browsing history. Lifshitz, 369 F.3d at 191. This type of monitoring would identify any
electronic trading platform sites visited by Mr. Belsky from his identified devices. As a condition
of release, Mr. Belsky could authorize his ISP (e.g., Verizon, AT&T, etc.) to release records of his
website browsing history for purposes of monitoring whether he visited any prohibited trading
platforms. This alternative to the government’s monitoring program is clearly less restrictive and
its availability proves that the current “keystroke” monitoring program violates the Bail Reform
Act. 18 U.S.C. § 3142(c). See United States v. Lee, 972 F.Supp.2d 403 (E.D.N.Y. 2013) (vacating
pretrial release condition of requiring defendant to waive confidentiality of disclosures made to
therapist while on pretrial release as being impermissibly overbroad and not the least restrictive
condition necessary to reasonably assure the safety of the community under Bail Reform Act).
                                              Conclusion
       For the foregoing reasons, this Court should find that the imposed pretrial release
condition applying “keystroke” monitoring of Mr. Belsky’s computing devices violates the Bail
Reform Act, by not applying the “least restrictive condition, or combination of conditions,” to
“reasonably assure” the “safety of any other person and the community.” 18 U.S.C. § 3142(c).
The current RemoteCOM software monitoring unduly restricts Mr. Belsky’s right to speech
under the First Amendment and is an overbroad deprivation of liberty and privacy interests under
the Fourth and Fifth Amendments. For these reasons, this Court should vacate the condition and
  Case 1:18-cr-00504-ARR Document 14 Filed 10/29/18 Page 6 of 6 PageID #: 36
Hon. Allyne Ross
October 29, 2018
Page 6 of 6


impose a less restrictive condition of restricting Mr. Belsky’s access to certain specified
electronic securities trading platforms, which could be provided by the government.
                                      Respectfully yours,




                                      Henry E. Mazurek
                                      Evan L. Lipton
                                      Counsel for Defendant Yehuda Belsky


cc:    A.U.S.A. Sarah Wilson Rocha
